Citation Nr: 1508389	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO. 10-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1957 to May 1961 and in the Air Force from January 1963 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, the RO denied service connection for a bilateral hearing loss disability in August 2009 and denied service connection for PTSD and tinnitus in October 2010. Appeals from both decisions were separately and properly perfected, and the two appeals were merged into one for the purposes of Board review.

The Board remanded the issues on appeal for additional development in February 2014. The requested examinations having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on remand, the RO granted service connection for a cervical spine disability in August 2014. As this constitutes a full grant of the benefits sought on appeal as to that disability, the issue of entitlement to service connection for a cervical spine disability is no longer on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that on his October 2012 substantive appeal the Veteran requested a hearing before a Member of the Board in Washington, D.C. However, in November 2012 correspondence the Veteran clarified that he did not want a hearing for any of his pending claims. As such, the Board finds that the Veteran's initial hearing request has been withdrawn. 38 C.F.R. § 20.704(e).

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the Board has expanded the Veteran's claim into claims for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a dependency allowance has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A bilateral hearing loss disability has been shown to be causally or etiologically related to an in-service event, injury or disease.

2. Tinnitus has been shown to be causally or etiologically related to an in-service event, injury or disease.

3. A diagnosis of PTSD conforming to the DSM-IV has not been rendered at any time during the pendency of this claim.

4. An acquired psychiatric disorder other than PTSD has not been diagnosed at any time during the pendency of the appeal.




CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for service-connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issues of service connection for a bilateral hearing loss disability and tinnitus, no further discussion of compliance with VA's duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2009, prior to the initial unfavorable adjudication in October 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2010 and April 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for PTSD. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hearing disability, tinnitus, and an acquired psychiatric disorder, to include PTSD. The Board will first address each claim in turn, applying the legal framework outlined above. As the analysis for the bilateral hearing loss disability and tinnitus are substantially the same, they will be addressed together for the purposes of brevity.

A. Bilateral Hearing Loss Disability and Tinnitus

The Veteran has been diagnosed with a bilateral hearing loss disability for VA purposes, most recently in an April 2014 VA audiological examination. The Veteran was also diagnosed with bilateral tinnitus during an August 2009 VA audiological examination. Further, the Veteran has indicated that he currently has constant tinnitus bilateral, which he is competent to state as tinnitus is a lay-observable and lay-diagnosable disability. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App 370, 374 (2002). As such, the Veteran currently has a bilateral hearing loss disability and tinnitus.

Turning to the second element, the Veteran has stated that both disabilities had their onset during his first period of service in the Marine Corps from May 1957 to May 1961. The Veteran specifically indicates that he spent time as a rifle range instructor, and that after working in that capacity he noticed decreased hearing and ringing in his ears. The Veteran's personnel records reflect that he was assigned as a rifle range instructor during his period of service in the Marines, specifically in June and October 1959, and therefore his account is corroborated. Further, on his separation examination in May 1961 the examiner noted the Veteran to have slight high frequency hearing loss bilaterally. As the Veteran's assignments in service resulted in noise exposure and his separation examination noted slight bilateral hearing loss, the Board finds an in-service event, injury or disease has been shown.

Finally, the Veteran has asserted that his hearing loss and tinnitus have been persistent since his service in the Marine Corps, and specifically since his time serving as a rifle range instructor, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App at 374. The Veteran's wife has indicated that she has known him to have difficulty with his hearing since they met in 1977, which she is competent to report. Jandreau, 492 F.3d at 1377. There is no evidence indicating that either the Veteran or his wife is not credible.

Turning to the medical evidence, VA obtained medical opinions concerning hearing loss and tinnitus in August 2009 and April 2014, and an addendum opinion concerning tinnitus in December 2009. However, in each opinion the examiners indicated that they were not able to provide a medical opinion without resorting to speculation. Each opining physician noted that this was due to the lack of reliable audiometric testing on the Veteran's May 1957 enlistment examination for the Marine Corps, and the general lack of audiological records in his service treatment records. VA and private treatment records reflect complaints of hearing loss and evidence of current bilateral hearing loss and tinnitus, but no nexus opinions linking the disabilities to service.

As there is no pertinent medical evidence of record and the Veteran has consistently stated that he has experienced hearing loss and tinnitus since service, statements which the Board finds credible, the Board finds that the third element of service connection has been met. As all three elements of service connection have been met for both disabilities, the Board finds that service connection for a bilateral hearing loss disability and tinnitus is warranted. 38 C.F.R. § 3.303.

B. Acquired Psychiatric Disorder, to include PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV. The Veteran has stated that he has PTSD as a result of his service in Vietnam, and has described symptoms such as nightmares, anxiousness around people, and difficulty maintaining or establishing relationships with people at different times during the period on appeal. Jandreau, 492 F.3d at 1377. While the Veteran is competent to relate these symptoms, he is not competent to diagnose himself with PTSD or any other psychiatric disorder as, due to the complex nature of PTSD and psychiatric disorders, such a diagnosis requires psychiatric or psychological training and expertise. Id. As there is no competent lay evidence of record, the issue of a current diagnosis must be decided based on the medical evidence of record.

Turning to the medical evidence, the Veteran was provided with two VA psychiatric examinations. The April 2010 VA examiner noted that while the Veteran's claimed stressors were sufficient to satisfy criterion A for a diagnosis of PTSD, the other required criteria were not met. Specifically, the examiner noted that the Veteran did not meet the avoidance criteria, as there was no endorsement during the examination of avoidance of crowds, loss of interest in activities, or memory difficulty. The examiner further noted that after review of the medical record, psychometric testing and a clinical interview, no psychiatric diagnosis generally was warranted, and that the requirements for a diagnosis of PTSD specifically were not met. As the examiner's opinion was based on a complete review of the record at the time and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peak, 22 Vet. App. 295

The April 2014 examiner also found that while the Veteran's claimed stressors satisfied criterion A for a diagnosis of PTSD, the Veteran did not endorse sufficient re-experiencing, functional impairment, or avoidance symptoms to support a diagnosis of PTSD. Specifically, symptomatology sufficient to satisfy criteria B, C, and D, all of which are required for a diagnosis of PTSD, were not found to be present. In addition to determining that a diagnosis of PTSD was not warranted, the examiner further indicated that based on the evidence no psychiatric diagnosis generally was warranted, which the examiner based on both the in-person evaluation as well as the fact that treatment records reflected no diagnosis of PTSD or any other psychiatric disability. As this opinion is also based on a thorough review of the record, support by accurate facts and accompanied by a well-reasoned rationale, the Board finds the opinion to be of significant probative weight. Id.

VA and private treatment records are silent for any diagnosis of PTSD or any other psychiatric disorder. Therefore, based on the medical evidence of record the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of PTSD in accordance with the criteria found in the DSM-IV. While the Board notes that the Veteran has confirmed service in the Republic of Vietnam and his stressors have been conceded, as a threshold matter the Veteran must have a current diagnosis of PTSD in conformity with the DSM-IV. As no such diagnosis is present, service connection for PTSD is not warranted. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.304(f), 4.125. 

Additionally, as there is no evidence of a diagnosis of any other acquired psychiatric disorder during the course of the appeal, the Board finds that service connection is also not warranted for a psychiatric disorder other than PTSD. Brammer, 3 Vet. App. at 225; Clemons v. Shinseki, 23 Vet. App. 1.

As there is not a current sufficient diagnosis of an acquired psychiatric disorder, to include PTSD, per the regulation, the first element of service connection is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223; Clemons v. Shinseki, 23 Vet. App. 1. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


